                                                                                                                         Case 19-50102-gs       Doc 248    Entered 03/01/19 16:08:21   Page 1 of 4



                                                                                                                   1    Abran E. Vigil
                                                                                                                        Nevada Bar No. 7548
                                                                                                                   2    Michael A DiGiacomo
                                                                                                                        Nevada Bar No. 13478
                                                                                                                   3    BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                   4    Las Vegas, Nevada 89135
                                                                                                                        Telephone: (702) 471-7000
                                                                                                                   5    Facsimile: (702) 471-7070
                                                                                                                        E-Mail: vigila@ballardspahr.com
                                                                                                                   6    E-Mail: digiacomom@ballardspahr.com
                                                                                                                   7    Attorneys for Majestic Runway Partners II, L.L.C.
                                                                                                                   8                             UNITED STATES BANKRUPTCY COURT
                                                                                                                   9                                      DISTRICT OF NEVADA
                                                                                                                   10
                                                                                                                        In re:
                                                                                                                   11                                                   Lead Case No. BK-19-50102-btb
                                                                                                                        DOUBLE JUMP, INC.,
                                                                                                                   12                                                  Chapter 11
                                                                                                                           Debtor.
                                                                               (702) 471-7000 FAX (702) 471-7070
                    1980 Festival Plaza, Suite 900
                                                     LAS VEGAS, NEVADA 89135




                                                                                                                   13
BALLARD SPAHR LLP




                                                                                                                                                                       Cases Jointly Administered with:
                                                                                                                           __ Affects All Debtors
                                                                                                                   14      __ Affects Double Jump, Inc.                 19-50103-btb    Dora Dog Properties, LLC
                                                                                                                           __ Affects Dora Dog Properties, Inc.         19-50104-btb    Dog Boy Blue Properties,
                                                                                                                   15      __ Affects Dog Blue Properties, LLC                          LLC
                                                                                                                           __ Affects Brandy Boy Properties, LLC        19-50105-btb    Brandy Boy Properties, LLC
                                                                                                                   16      __ Affects 475 Channel Road, LLC             19-50106-btb    475 Channel Road, LLC
                                                                                                                           __ Affects Park Road, LLC
                                                                                                                   17      __ Affects 140 Mason Circle, LLC             19-50108-btb    Park Road, LLC
                                                                                                                           X Affects DC Solar Solutions, Inc.           19-50109-btb    140 Mason Circle, LLC
                                                                                                                   18      __ Affects DC Solar Distribution, Inc.       19-50130-btb    DC Solar Solutions, Inc.
                                                                                                                           __ Affects DC Solar Freedom, Inc.            19-50131-btb    DC Solar Distribution, Inc.
                                                                                                                   19                                                   19-50135-btb    DC Solar Freedom, Inc.
                                                                                                                   20                                                  DECLARATION OF ROD MARTIN IN
                                                                                                                                                                       SUPPORT OF MOTION FOR RELIEF
                                                                                                                   21                                                  FROM THE AUTOMATIC STAY TO
                                                                                                                                                                       ALLOW RECOVERY OF THE
                                                                                                                   22                                                  PREMISES
                                                                                                                   23                                                  Date: OST Requested
                                                                                                                                                                       Time: OST Requested
                                                                                                                   24

                                                                                                                   25            I, Rod Martin, declare as follows:

                                                                                                                   26            1.    I am an adult and employed as Senior Vice President by Majestic

                                                                                                                   27   Management Co. (“Majestic”), which is the managing entity for Majestic Runway

                                                                                                                   28   Partners, II, LLC (the “Landlord”), landlord of nonresidential real property located at 3325


                                                                                                                        DMWEST #36716173 v1
Case 19-50102-gs   Doc 248   Entered 03/01/19 16:08:21   Page 2 of 4
Case 19-50102-gs   Doc 248   Entered 03/01/19 16:08:21   Page 3 of 4




                                             1st
                                                                                                                         Case 19-50102-gs     Doc 248    Entered 03/01/19 16:08:21     Page 4 of 4




                                                                                                                                                     CERTIFICATE OF SERVICE
                                                                                                                   1
                                                                                                                               I hereby certify that on March 1st, 2019, I electronically transmitted the foregoing
                                                                                                                   2
                                                                                                                        document to the Office of the Clerk of the Bankruptcy Court, using the CM/ECF System,
                                                                                                                   3
                                                                                                                        for filing and transmittal of a Notice of Electronic Filing to the CM/ECF registrants listed
                                                                                                                   4
                                                                                                                        for this matter.
                                                                                                                   5

                                                                                                                   6    By: /s/ Caroline Wright

                                                                                                                   7

                                                                                                                   8

                                                                                                                   9

                                                                                                                   10

                                                                                                                   11

                                                                                                                   12
                                                                               (702) 471-7000 FAX (702) 471-7070
                    1980 Festival Plaza, Suite 900
                                                     LAS VEGAS, NEVADA 89135




                                                                                                                   13
BALLARD SPAHR LLP




                                                                                                                   14

                                                                                                                   15

                                                                                                                   16

                                                                                                                   17

                                                                                                                   18
                                                                                                                   19

                                                                                                                   20

                                                                                                                   21

                                                                                                                   22

                                                                                                                   23

                                                                                                                   24

                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28

                                                                                                                        DMWEST #36704082 v1                         5
